          1   WO                                                                                    MDR

          2
          3
          4
          5
          6                      IN THE UNITED STATES DISTRICT COURT
          7                               FOR THE DISTRICT OF ARIZONA
          8
          9   Angel Lopez,                                    No. CV 21-00613-PHX-JAT (MTM)
         10                         Plaintiff,
         11   v.                                              ORDER
         12
              Sergeant Starnes, et al.,
         13
                                    Defendants.
         14
         15          On April 8, 2021, Plaintiff Angel Lopez, who is confined in the Arizona State Prison
         16   Complex-Eyman in Florence, Arizona, filed a pro se civil rights Complaint pursuant to 42
         17   U.S.C. § 1983 (Doc. 1). In an April 15, 2021 Order, the Court gave Plaintiff thirty days to
         18   either pay the administrative and filing fees or file a complete Application to Proceed In
         19   Forma Pauperis.
         20          On May 21, 2021, Plaintiff filed an Application to Proceed In Forma Pauperis. In
         21   a June 3, 2021 Order, the Court denied the deficient Application to Proceed and gave
         22   Plaintiff thirty days to either pay the administrative and filing fees or file a complete
         23   Application to Proceed In Forma Pauperis.
         24          On July 1, 2021, Plaintiff filed a second Application to Proceed In Forma
         25   Pauperis (Doc. 9). The Court will grant the second Application to Proceed and will dismiss
         26   the Complaint with leave to amend.
         27   ....
         28   ....


JDDL-K
          1   I.     Second Application to Proceed In Forma Pauperis and Filing Fee
          2          The Court will grant Plaintiff’s second Application to Proceed In Forma Pauperis.
          3   28 U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
          4   § 1915(b)(1). The Court will assess an initial partial filing fee of $68.81. The remainder
          5   of the fee will be collected monthly in payments of 20% of the previous month’s income
          6   credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.
          7   28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
          8   government agency to collect and forward the fees according to the statutory formula.
          9   II.    Statutory Screening of Prisoner Complaints
         10          The Court is required to screen complaints brought by prisoners seeking relief
         11   against a governmental entity or an officer or an employee of a governmental entity. 28
         12   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
         13   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
         14   relief may be granted, or that seek monetary relief from a defendant who is immune from
         15   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
         16          A pleading must contain a “short and plain statement of the claim showing that the
         17   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
         18   not demand detailed factual allegations, “it demands more than an unadorned, the-
         19   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
         20   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         21   conclusory statements, do not suffice.” Id.
         22          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         23   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         24   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         25   that allows the court to draw the reasonable inference that the defendant is liable for the
         26   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         27   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         28   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual


JDDL-K
                                                             -2-
          1   allegations may be consistent with a constitutional claim, a court must assess whether there
          2   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
          3          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
          4   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
          5   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
          6   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
          7   U.S. 89, 94 (2007) (per curiam)).
          8          If the Court determines that a pleading could be cured by the allegation of other
          9   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
         10   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
         11   Plaintiff’s Complaint will be dismissed for failure to state a claim, but because it may
         12   possibly be amended to state a claim, the Court will dismiss it with leave to amend.
         13   III.   Complaint
         14          In his one-count Complaint, Plaintiff seeks monetary damages from Defendants
         15   Sergeant Starns, Nurse Practitioner Avant-Ortiz, Corrections Officer Levine, and
         16   “W[h]i[]t[e] Shirt” Vernagase.
         17          Plaintiff alleges he was subjected to retaliation, in violation of his First, Eighth, and
         18   Fourteenth Amendment rights. He contends that on April 13, 2019, he was working in the
         19   kitchen and was responsible for getting “another pan full of food and bring[ing] it to the
         20   line” when “the line ran out of food.” Plaintiff asserts that when Defendant Vernagase
         21   turned to tell him to get another pan of food, the pan she was holding, which contained
         22   liquid, fell to the floor. Plaintiff claims he started to grab a mop, but Defendant Vernagase
         23   told him that she would clean up the spill and that Plaintiff should get another pan of food.
         24   However, when Plaintiff returned, he slipped and fell in the spill Defendant Vernagase had
         25   created. Plaintiff asserts Defendant Vernagase yelled, “oh[,] I’m so sorry! I forgot to clean
         26   that mess up.”
         27          Plaintiff claims he was laying on floor, in pain, and told Defendant Vernagase that
         28   he needed to “see medical.” He asserts Defendant Vernagase hurriedly left, returned with


JDDL-K
                                                           -3-
          1   Defendant Starns, and told Defendant Starnes that “it was her fault and she did not wish to
          2   be in trouble for this.” Plaintiff contends Defendants Starns and Levine helped him up off
          3   the floor and sat him down, but when he requested to see medical personnel, Defendant
          4   Starnes told him to “sit there and let’s see how you feel in a little while.”
          5          Plaintiff alleges that forty-five minutes later, Defendant Levine told him not to
          6   worry about the remainder of his shift. He claims he told Defendant Levine that he was
          7   “still in bad pain.” Defendant Levine allegedly told him, “Don’t lose your job because of
          8   whining.” Plaintiff contends Defendant Levine then got Defendant Starns, who said that
          9   Defendant Vernagase “was a good woman, and that he will not stand by[] and allow
         10   [Plaintiff] to jeopardize her.”
         11          Plaintiff asserts that after he pursued the grievance and medical, and did not “stop[]
         12   when told to by” Defendants Starns and Levine, he was “fired and then harassed and
         13   retaliated against.” He also claims he suffered a back, knee, and hip injury.
         14   IV.    Failure to State a Claim
         15          Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
         16   520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
         17   v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a
         18   civil rights complaint may not supply essential elements of the claim that were not initially
         19   pled. Id.
         20          To state a valid claim under § 1983, plaintiffs must allege that they suffered a
         21   specific injury as a result of specific conduct of a defendant and show an affirmative link
         22   between the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362,
         23   371-72, 377 (1976). There is no respondeat superior liability under § 1983, and therefore,
         24   a defendant’s position as the supervisor of persons who allegedly violated Plaintiff’s
         25   constitutional rights does not impose liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658
         26   (1978); Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d
         27   1040, 1045 (9th Cir. 1989). “Because vicarious liability is inapplicable to Bivens and
         28


JDDL-K
                                                           -4-
          1   § 1983 suits, a plaintiff must plead that each Government-official defendant, through the
          2   official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.
          3          A.     Retaliation
          4          A viable claim of First Amendment retaliation contains five basic elements: (1) an
          5   assertion that a state actor took some adverse action against an inmate (2) because of
          6   (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise
          7   of his First Amendment rights (or that the inmate suffered more than minimal harm) and
          8   (5) did not reasonably advance a legitimate correctional goal. Rhodes v. Robinson, 408
          9   F.3d 559, 567-68 (9th Cir. 2005); see also Hines v. Gomez, 108 F.3d 265, 267 (9th Cir.
         10   1997) (retaliation claim requires an inmate to show (1) that the prison official acted in
         11   retaliation for the exercise of a constitutionally protected right, and (2) that the action
         12   “advanced no legitimate penological interest”).          The plaintiff has the burden of
         13   demonstrating that his exercise of his First Amendment rights was a substantial or
         14   motivating factor behind the defendants’ conduct. Mt. Healthy City Sch. Dist. Bd. of Educ.
         15   v. Doyle, 429 U.S. 274, 287 (1977); Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314
         16   (9th Cir. 1989).
         17          Although Plaintiff alleges he was fired, retaliated against, and harassed, he does not
         18   indicate how he was retaliated against or harassed and does not indicate who fired him,
         19   retaliated against him, or harassed him. It is unclear what any particular Defendant did or
         20   failed to do. This is insufficient. See Marcilis v. Twp. of Redford, 693 F.3d 589, 596 (6th
         21   Cir. 2012) (upholding dismissal of Bivens complaint that referred to all defendants
         22   “generally and categorically” because the plaintiff had failed to “‘allege, with particularity,
         23   facts that demonstrate what each defendant did to violate the asserted constitutional right.’”
         24   (quoting Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008))); Robbins v. Oklahoma,
         25   519 F.3d 1242, 1250 (10th Cir. 2008) (“Given the complaint’s use of either the collective
         26   term ‘Defendants’ or a list of the defendants named individually but with no distinction as
         27   to what acts are attributable to whom, it is impossible for any of these individuals to
         28


JDDL-K
                                                           -5-
          1   ascertain what particular unconstitutional acts they are alleged to have committed.”). Thus,
          2   the Court will dismiss without prejudice the retaliation claim.
          3          B.     Defendant Avant-Ortiz
          4          Plaintiff has not alleged that Defendant Avant-Ortiz personally participated in a
          5   deprivation of Plaintiff’s constitutional rights, was aware of a deprivation and failed to act,
          6   or formed policies that resulted in Plaintiff’s injuries. Indeed, Plaintiff has made no
          7   allegations at all against Defendant Avant-Ortiz. Thus, the Court will dismiss without
          8   prejudice Defendant Avant-Ortiz.
          9          C.     Defendant Vernagase
         10          To state an Eighth Amendment conditions-of-confinement claim, plaintiffs must
         11   meet a two-part test. “First, the alleged constitutional deprivation must be, objectively,
         12   sufficiently serious” such that the “official’s act or omission must result in the denial of the
         13   minimal civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834
         14   (1994) (internal quotations omitted). Second, the prison official must have a “sufficiently
         15   culpable state of mind,” i.e., he must act with “deliberate indifference to inmate health or
         16   safety.” Id. (internal quotations omitted). Deliberate indifference is a higher standard than
         17   negligence or lack of ordinary due care for the prisoner’s safety. Id. at 835. In defining
         18   “deliberate indifference” in this context, the Supreme Court has imposed a subjective test:
         19   “the official must both be aware of facts from which the inference could be drawn that a
         20   substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837
         21   (emphasis added).
         22          Generally, courts have concluded that plaintiffs have failed to state claims when
         23   they have fallen in prison. Daniels v. Williams, 474 U.S. 327, 332-33 (1986) (rejecting due
         24   process claim by pretrial detainee who slipped and fell when a pillow was negligently left
         25   on the stairs by a deputy); LeMaire v. Maass, 12 F.3d 1444, 1457 (9th Cir. 1993) (“slippery
         26   prison floors . . . do not state even an arguable claim for cruel and unusual punishment”)
         27   (quoting Jackson v. Arizona, 885 F.2d 639, 641 (9th Cir. 1989)); see also Wallace v.
         28   Haythorne, 2007 WL 3010755, *4 (E.D. Cal., Oct. 15, 2007) (no triable issue as to


JDDL-K
                                                           -6-
          1   deliberate indifference when an inmate fell after tripping on a hole in a kitchen floor;
          2   “[e]ven assuming that defendants were aware that a non-prisoner employee had previously
          3   tripped,” holes caused by missing tiles did not constitute an excessive risk), adopted by
          4   2007 WL 4358230 (E.D. Cal., Dec. 11, 2007), aff’d, 328 Fed. App’x, 467 (9th Cir., June
          5   16, 2009).
          6           In Osolinski v. Kane, 92 F.3d 934, 935 (9th Cir. 1996), a prisoner alleged an Eighth
          7   Amendment violation because maintenance requests had been submitted and prison
          8   officials had failed to repair an oven door that ultimately fell off its hinges and burned
          9   plaintiff’s arm. The Ninth Circuit Court of Appeals concluded that defendants were
         10   entitled to qualified immunity, citing several cases which held that minor safety hazards
         11   did not violate the Eighth Amendment. Id. at 938. The Ninth Circuit stated that no case in
         12   this circuit established that “a single defective device, without other conditions contributing
         13   to the threat to the inmate’s safety, created an objectively insufficiently humane condition
         14   violative of the Eighth Amendment.” Id. The Ninth Circuit noted that the plaintiff had
         15   “not pled any conditions which rendered him unable to ‘provide for [his] own safety’ in
         16   the sense that they precluded him from avoiding the faulty oven door or rendered him
         17   unable to perceive its defective condition.” Id. (quoting Hoptowit v. Spellman, 753 F.2d
         18   779, 784 (9th Cir. 1985)); cf. Frost v. Agnos, 152 F.3d 1124, 1129 (9th Cir. 1998) (finding
         19   that slippery floors could establish a constitutional claim based on the fact that the plaintiff
         20   used crutches and suffered repeated injuries, of which prison officials were aware, caused
         21   by a slippery bathroom floor in a bathroom without adequate handicapped shower
         22   facilities).
         23           Plaintiff’s allegations do not support a conclusion that he was unable to provide for
         24   his own safety. And, at best, his allegations suggest Defendant Vernagase may have been
         25   negligent. However, deliberate indifference is a higher standard than negligence or lack of
         26   ordinary due care for prisoner safety. Farmer, 511 U.S. at 835. Thus, the Court will
         27   dismiss without prejudice Defendant Vernagase.
         28   ....


JDDL-K
                                                           -7-
          1          D.     Defendants Starns and Levine
          2          Not every claim by a prisoner relating to inadequate medical treatment states a
          3   violation of the Eighth Amendment. To state a § 1983 medical claim, a plaintiff must show
          4   (1) a “serious medical need” by demonstrating that failure to treat the condition could result
          5   in further significant injury or the unnecessary and wanton infliction of pain and (2) the
          6   defendant’s response was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th
          7   Cir. 2006).
          8          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
          9   1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both
         10   know of and disregard an excessive risk to inmate health; “the official must both be aware
         11   of facts from which the inference could be drawn that a substantial risk of serious harm
         12   exists, and he must also draw the inference.” Farmer, 511 U.S. at 837. Deliberate
         13   indifference in the medical context may be shown by a purposeful act or failure to respond
         14   to a prisoner’s pain or possible medical need and harm caused by the indifference. Jett,
         15   439 F.3d at 1096. Deliberate indifference may also be shown when a prison official
         16   intentionally denies, delays, or interferes with medical treatment or by the way prison
         17   doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S. 97, 104-05
         18   (1976); Jett, 439 F.3d at 1096.
         19          Deliberate indifference is a higher standard than negligence or lack of ordinary due
         20   care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross
         21   negligence will constitute deliberate indifference.” Clement v. Cal. Dep’t of Corr., 220 F.
         22   Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d 458,
         23   460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or “medical malpractice”
         24   do not support a claim under § 1983). “A difference of opinion does not amount to
         25   deliberate indifference to [a plaintiff’s] serious medical needs.” Sanchez v. Vild, 891 F.2d
         26   240, 242 (9th Cir. 1989). A mere delay in medical care, without more, is insufficient to
         27   state a claim against prison officials for deliberate indifference. See Shapley v. Nev. Bd. of
         28   State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985). The indifference must be


JDDL-K
                                                          -8-
          1   substantial. The action must rise to a level of “unnecessary and wanton infliction of pain.”
          2   Estelle, 429 U.S. at 105.
          3          Plaintiff’s allegation that Defendant Starns told him to “sit there and let’s see how
          4   you feel in a little while,” does not support a conclusion that Defendant Starns acted with
          5   deliberate indifference to Plaintiff’s health or safety. In addition, Plaintiff alleges that he
          6   “pursu[ed] . . . medical,” which suggests that any delay caused by Defendants Starns and
          7   Levine was minimal.         Moreover, Plaintiff does not allege that the delay caused or
          8   exacerbated his injury. Absent more, Plaintiff’s allegations are too vague and conclusory
          9   to state a medical care claim against Defendants Starns and Levine. Thus, the Court will
         10   dismiss without prejudice Defendants Starns and Levine.
         11   V.     Leave to Amend
         12          For the foregoing reasons, Plaintiff’s Complaint will be dismissed for failure to state
         13   a claim upon which relief may be granted. Within 30 days, Plaintiff may submit a first
         14   amended complaint to cure the deficiencies outlined above. The Clerk of Court will mail
         15   Plaintiff a court-approved form to use for filing a first amended complaint. If Plaintiff fails
         16   to use the court-approved form, the Court may strike the amended complaint and dismiss
         17   this action without further notice to Plaintiff.
         18          Plaintiff must clearly designate on the face of the document that it is the “First
         19   Amended Complaint.” The first amended complaint must be retyped or rewritten in its
         20   entirety on the court-approved form and may not incorporate any part of the original
         21   Complaint by reference. Plaintiff may include only one claim per count.
         22          A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
         23   963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
         24   1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original Complaint
         25   as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
         26   original Complaint and that was voluntarily dismissed or was dismissed without prejudice
         27   is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
         28   F.3d 896, 928 (9th Cir. 2012) (en banc).


JDDL-K
                                                            -9-
          1             If Plaintiff files an amended complaint, Plaintiff must write short, plain statements
          2   telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the name
          3   of the Defendant who violated the right; (3) exactly what that Defendant did or failed to
          4   do; (4) how the action or inaction of that Defendant is connected to the violation of
          5   Plaintiff’s constitutional right; and (5) what specific injury Plaintiff suffered because of
          6   that Defendant’s conduct. See Rizzo, 423 U.S. at 371-72, 377.
          7             Plaintiff must repeat this process for each person he names as a Defendant. If
          8   Plaintiff fails to affirmatively link the conduct of each named Defendant with the specific
          9   injury suffered by Plaintiff, the allegations against that Defendant will be dismissed for
         10   failure to state a claim.       Conclusory allegations that a Defendant or group of
         11   Defendants has violated a constitutional right are not acceptable and will be
         12   dismissed.
         13   VI.       Warnings
         14             A.     Release
         15             If Plaintiff is released while this case remains pending, and the filing fee has not
         16   been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         17   that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         18   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         19   result in dismissal of this action.
         20             B.     Address Changes
         21             Plaintiff must file and serve a notice of a change of address in accordance with Rule
         22   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         23   relief with a notice of change of address. Failure to comply may result in dismissal of this
         24   action.
         25             C.     Possible “Strike”
         26             Because the Complaint has been dismissed for failure to state a claim, if Plaintiff
         27   fails to file an amended complaint correcting the deficiencies identified in this Order, the
         28   dismissal may count as a “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).


JDDL-K
                                                            - 10 -
          1   Under the 3-strikes provision, a prisoner may not bring a civil action or appeal a civil
          2   judgment in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior
          3   occasions, while incarcerated or detained in any facility, brought an action or appeal in a
          4   court of the United States that was dismissed on the grounds that it is frivolous, malicious,
          5   or fails to state a claim upon which relief may be granted, unless the prisoner is under
          6   imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
          7          D.     Possible Dismissal
          8          If Plaintiff fails to timely comply with every provision of this Order, including these
          9   warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         10   at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         11   the Court).
         12   IT IS ORDERED:
         13          (1)    Plaintiff’s second Application to Proceed In Forma Pauperis (Doc. 9) is
         14   granted.
         15          (2)    As required by the accompanying Order to the appropriate government
         16   agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
         17   of $68.81.
         18          (3)    The Complaint (Doc. 1) is dismissed for failure to state a claim. Plaintiff
         19   has 30 days from the date this Order is filed to file a first amended complaint in compliance
         20   with this Order.
         21          (4)    If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
         22   Court must, without further notice, enter a judgment of dismissal of this action with
         23   prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         24   and deny any pending unrelated motions as moot.
         25   ....
         26   ....
         27   ....
         28   ....


JDDL-K
                                                          - 11 -
          1          (5)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
          2   civil rights complaint by a prisoner.
          3          Dated this 9th day of July, 2021.
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                         - 12 -
                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence,
you should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered
the judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4 provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized paper.
You must identify which part of the complaint is being continued and number all pages. If you do
not fill out the form properly, you will be asked to submit additional or corrected information,
which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of
a material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $402.00 ($350.00 filing
fee plus $52.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court
if you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the Tucson
Division. Mail the original and one copy of the complaint with the $402 filing and
administrative fees or the application to proceed in forma pauperis to:

                                                 1
Revised 12/1/20
       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department
of Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the court-
approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has
filed an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a
motion for leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In
addition, an amended complaint may not incorporate by reference any part of your prior complaint.
LRCiv 15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.
10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.
11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff
of any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it “1-
       A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.
       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.
       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
       You must identify any other lawsuit you have filed in either state or federal court while
you were a prisoner. Print all of the requested information about each lawsuit in the spaces
provided. If you have filed more than three lawsuits, you must provide the necessary information
about each additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the
bottom of the page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                3
       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                     IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF ARIZONA

 _________________________________________ ,
 (Full Name of Plaintiff)
                                                                                )
                                 Plaintiff,
 v.                                                                                 CASE NO. __________________________________
                                                                                                (To be supplied by the Clerk)
 (1) _______________________________________ ,
 (Full Name of Defendant)
                                                                                         CIVIL RIGHTS COMPLAINT
 (2) _______________________________________ ,                                                BY A PRISONER

 (3) _______________________________________ ,
                                                                                     G Original Complaint
 (4) _______________________________________ ,                                       G First Amended Complaint
                                                                                     G Second Amended Complaint
                                 Defendant(s).
 G Check if there are additional Defendants and attach page 1-A listing them.


                                                                A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 12/1/20                                                                 1                                 550/555
                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No

2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          3
                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          4
                                                      COUNT III
1.    State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.    Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.    Administrative Remedies.
      a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
         your institution?                                                                        G Yes      G No
      b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
      c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
      d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
         did not.
                                                                                                                  .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.



                                                                 5
                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
